Nelson, J.
When the cause was called for argument on January 10, 1938, the appellants were present by their attorneys. The respondents were not. No brief having been *662filed or submitted by the respondents, the order appealed from is reversed under Rule 32, which provides:
“When a cause is submitted or presented by counsel for appellant or plaintiff in error, but not by the opposing party, the judgment or order appealed from may be reversed as of course, without argument.”

By the Court.

That part of the order appealed from is reversed.